This is the first occasion on which I have had the honour to
appear before this lofty international body to speak on behalf
of my country, Paraguay. I do so with the profound
satisfaction of representing a genuinely democratic
Government that has emerged from free elections, and as the
first civilian citizen who has held the presidency of the
Republic in 39 years.
I wish to congratulate you, President Insanally. Your
election, based on your solid professional knowledge and
your long political career, is a tribute to you personally and
to your country, Guyana, which you so worthily represent.
I am pleased to recall in this context that Paraguay, since it
entered the United Nations as a founding Member in 1945,
has always championed the right to the self-determination of
peoples and the independence of political communities
which, like Guyana, came to self-government in fulfilment
of the obligations imposed by the Charter of the United
Nations.
I welcome very warmly the new Members that have
just been admitted: the Czech Republic, the Republic of
Slovakia, the former Yugoslav Republic of Macedonia,
Eritrea, the Principality of Monaco, and Andorra. This
welcome is not simply a matter of protocol; it involves the
recognition of their respective Governments that I am
expressing on behalf of the Paraguayan Government.
A little more than a month ago I inaugurated my
Government with the firm resolve to strengthen our foreign
relations with all the members of the international
community, within the natural limitations set by domestic
financial circumstances and contingencies. I would now
venture to offer some thoughts for the consideration of the
General Assembly.
The new world order broke suddenly upon the world.
The bipolar structure of power has now ceased to exist, and
the change has taken place peacefully. Paraguay has
changed in the same way and with the same rhythm. Today
the Paraguayan people is the champion of its own destiny
and the will of the people prevails. We live in a condition
of respect for human rights, a market economy and State
reform. We have successfully and peacefully carried out
extraordinary reforms in the political, economic and social
fields without external assistance, relying solely on our
citizens’ faith and aspiration to live in peace, with justice
and freedom.

The Government of Paraguay respects freedom and
promotes justice; it is striving to widen the opportunities for
human development and well-being.
Economic activity, and in particular the market
economy, cannot exist in an institutional vacuum. On the
contrary, a security system must be established that ensures
the fiscal integrity of all persons, individual initiative and the
inviolability of private property, through a stable monetary
system and efficient public services.
The priority of the Paraguayan Government is to
guarantee this security, this stability and these services, so
that those who wish to work and produce can enjoy the
fruits of their labour and feel motivated to do their work
honestly and efficiently.
The Paraguayan people is now aware that it has
triumphed over its many vicissitudes. We have heard many
promises about the advent of the new man. We have
witnessed many tragedies and dashed hopes.
Today, we believe that the only path towards the great
triumphs of collective well-being is that of democracy and
freedom. The men and women of Paraguay wish to live in
their own way, respecting the law and prospering in
harmony and concord.
I would consider my activities of strengthening and
consolidating democracy incomplete if in future my
compatriots could not continue freely to form political
parties and to elect governments without coercion, if they
could not live in peace with their families and enjoy the
honest fruits of their work, if they could not live fruitful
lives and at the end of their days reflect proudly on their
successes and achievements.
But as we view the Paraguayan future, we must reflect
on a situation fraught with dramatic realities. We have
overcome a domestic political situation which for three
decades had been met with indifference, marginalization and,
ultimately, condemnation by the international community.
We endured that situation because of the labour the
ingenuity and the great sacrifice of the Paraguayan people.
Today we must consolidate our victory and institutionalize
democracy as the only possible choice.
We have run into two main obstacles to the attainment
of that objective: an increasing rate of population growth
and a lack of resources to finance our development with the
rapidity required by the rapid increase in our population and
the pressing need to raise the standard of living and the
well-being of all Paraguayans.
We believe that we must be able to count on the
cooperation of the industrialized countries in order to ensure
the continued primacy of the values we share with the
community of nations.
To accelerate our development we call for an extension
of the magnificent collaboration of the United Nations
system and its many institutions, such as the United Nations
Development Programme, which now has a new, dynamic
Administrator and in which the developing countries place
great hopes; the effective traditional programme of the
United Nations Children’s Fund, which champions the rights
of children and adolescents; and the United Nations Fund for
Population Activities, which plays a very important role in
regard to the crucial question of population.
We call also on the specialized agencies of the United
Nations system - each of which has in its field greatly
assisted in our countries’ development plans - to redouble
their efforts, increase their effectiveness by means of greater
creativity, and lower their expenditures by exercising greater
control.
This cooperation should go hand in hand with domestic
efforts to attract assistance on favourable terms and greater
flows of private foreign investment.
The financial institutions, especially the World Bank
and the Inter-American Development Bank, should speed up
their assistance by reducing their bureaucracies and should
provide the fullest possible support to developing countries’
projects and programmes. We recognize the great assistance
they have provided in the past, and we urge them to exceed
even their past achievements in order to ensure a better
future for all our countries. If the developing countries do
not receive such cooperation, the consequence will be, on the
one hand, a prosperous and democratic world with freedom
and an abundance of goods for all and, on the other, a world
corroded by ignorance, poverty and the enslavement of the
poor. It will be difficult for democracy to survive if poverty
persists.
Establishing economic progress with equity in Paraguay
means strengthening democracy. My greatest desire as Head
of State is to establish the democratic system once and for
all in my country.
In order to achieve that aim, my Government will act
very responsibly, ensuring that its administration does not
Forty-eighth session - 29 September l993 3
engage in irregularities, and it will be very strict in enforcing
the law. We wish to have the greatest possible transparency
in the whole of the governmental process, in both domestic
and international affairs.
We believe that the stability of democratic countries
lies, among other things, in the integrity of their civil
servants, in the independence of the judiciary, in individual
and collective security, and in the State’s efficiency in
promoting development. That is why my Government will
pursue and punish anyone who engages in corruption. In
that way we intend to eradicate corruption.
We have undertaken to fulfil these purposes in the
certainty that the international community will be prepared
to support us in so doing.
Nationalistic passions have flared up in many parts of
the world, challenging borders and jeopardizing international
coexistence. Age-old conflicts still seethe, as can be seen
from the terrible bloodshed, and havoc in former Yugoslavia.
The United Nations has set up more peace-keeping missions
in the last three years than it did in its first 45 years of
existence.
At the same time as we are witnessing these events
with distress and sorrow, we are rejoicing in the signing of
the statement of principles between the Government of Israel
and the Palestine Liberation Organization. This valuable
contribution to world peace is due to the courage and the
clear-sightedness of the leaders on both sides, who have
been able to overcome the burden of ancestral prejudice to
enter into a new harmonious relationship. We also applaud
the participation of countries as mediators in these
negotiations. They all deserve the world’s admiration.
My Government believes that, in compliance with the
San Francisco Charter, the Organization will accept as
Members all those States that fulfil the requirements set out
in the Charter.
We congratulate the United Nations on the tremendous
work that is being done in its peace missions. This
demonstrates not just that the Organization is alert to the
need to find a solution where any event may cause a breach
of the peace but also that, in doing so, it tries to realize the
hope of peace for suffering peoples, meeting their basic
needs and alleviating their difficulties.
The peace to which we aspire cannot come from sterile
immobility or from armed respite. It cannot be imposed. It
must be dynamic, sincere and generous and must be based
on the principles of solidarity between nations.
Let me refer to a contribution from my country,
reflected in our universal feeling of friendship. A few years
ago, in a small town called Pinasco, a doctor who was a
distinguished member of the community proposed that 30
July be designated as a day dedicated to friendship. This
idea spread throughout the Latin American continent and to
other regions of the world. For this reason I am pleased to
suggest that the United Nations adopt that date as the world
day of friendship.
Events are giving rise to a higher and higher level of
world and regional interdependence. With the Treaty on the
Integration of the Common Market in the Southern Cone,
known as MERCOSUR, we in the southern cone -
Argentina, Brazil, Paraguay and Uruguay - are seeking an
improvement in our economies.
The purpose of MERCOSUR is to harmonize
economies, to reach better and broader understandings with
other economic groups through the provision of mutual
facilities. We hope that the negotiations that have begun
with the European Economic Community, the future North
American Free Trade Agreement (NAFTA) and the AsiaPacific countries will bear fruit.
Paraguay gives its fullest support to the creation of this
Common Market of the South. We hope fervently that there
will be frank and full cooperation in all the negotiations
between the four countries involved. All our actions should
be really consistent with our aims. It is our sincere desire
that we may reach an understanding that is just and fair and
of benefit to everyone.
While dealing with economic affairs, I should like also
to express our desire and hope that full agreement will be
reached in the Uruguay Round negotiations. We hope that
the markets will open up increasingly. We wish to see trade
flowing more freely, without any tariff or other barriers and
without subsidies, which undermine the competitiveness of
our MERCOSUR products.
We fully support the principle of free trade. One
cannot hamper trade by protectionism while professing belief
in the principle of free trade.
I have just visited Bolivia, a sister country with which
we have signed joint agreements and I made an offer to its
Government that Paraguay would serve as a link for its entry
into MERCOSUR. I also requested that they themselves, in
their turn, shall serve as a link between MERCOSUR and
the Andean Pact. Through the system of MERCOSUR and
through the Andean Pact, we have established a fresh and,
4 General Assembly - Forty-eighth session
we hope, promising arrangement. Today - 29 September -
we commemorate the battle of Boquerón, a symbol of the
valour of both peoples which we hope will be a landmark
for the future in our search for cooperation, understanding
and peace.
This new era represents a challenge in relations
between nations. In the process of the globalization of
economies, countries must avoid selfishness. They must
share their prosperity and technological advances in order to
ensure effective progress for all mankind. The European
Community, the NAFTA countries and the Asia-Pacific
countries should be a dynamic force in economic relations,
and should not set new limitations on world trade.
International coexistence requires that we seek to
establish mutually supportive understandings and agreements
that will strengthen the collective economy and, thus, every
country’s individual economy.
North America provides a very promising example of
this. Mexico, Canada and the United States are proposing
a zone of free trade between countries that have different
cultures, histories, languages and lifestyles. In spite of these
differences they have taken a praiseworthy decision to make
their economies complementary.
NAFTA represents an undertaking to ensure shared
prosperity through collective arrangements. As we enter a
new century, these three countries realize that economic
prosperity depends, as never before, on the opening of new
markets across the world and increasing the volume of world
trade. We hope that when this arrangement is established it
will be of great benefit to the whole of Latin America and
the Caribbean.
Economic development should not run counter to the
preservation and protection of the environment. Both
concepts are valid for everyone, irrespective of differences
in countries’ levels of economic development.
Environmental degradation will continue if we keep on
applying such ambiguous criteria as "environmental
conditionality". The great meeting on the environment held
at Rio in 1992, after very lengthy deliberations, points us in
the direction of "sustainable development" - development
that can be made compatible with protection of the
environment.
We need to fulfil the agreement that was reached at
Rio. We must not go back on the commitments undertaken
there. Neither should there be double standards - different
standards for industrialized and for developing countries.
The latter need the cooperation that was promised at that
memorable international meeting.
With regard to social problems on a world scale, drug
trafficking threatens the economic and political stability of
some countries. In this area too the United Nations should
take the lead in order to combat the scourge of drugs, with
all its disastrous consequences for young people and the
money laundering and terrorism that are its ramifications.
Paraguay is totally committed to the battle against drug
trafficking, the money laundering resulting from it and all
the other crimes that are associated with drugs. This
struggle requires total international cooperation if drug
trafficking is to be eliminated. It has to be recognized that
responsibility for this undertaking must be shared by
producers, consumers and also intermediaries.
The United Nations is preparing for a conference in
1995, which will be a special landmark in the whole of
international coexistence. I refer to the World Summit for
Social Development that will be held in Copenhagen. The
Government of Paraguay applauds this initiative and offers
its fullest cooperation at the preparation stage and in the
studies. We are also willing to take an active part in the
event itself.
Initiatives of this kind and the 1994 Cairo Conference
on Population and Development deserve our fullest support.
Although, as I have said, the issues to which I referred
earlier are of great significance to my country, I wish to
make the point that the raising of educational standards in
my country is my obsession. For this reason, we are trying
to improve human resources so that we may make use of the
new technology which we sorely lack.
Education is not simply a commitment on the part of
the State; it is a challenge shared by all the productive
sectors of the country. Technology may provide fresh
economic opportunities resulting in new sources of labour.
That is why Paraguay believes that the Bolívar
Programme is a good precedent for what can be done
between countries determined to face the future by sharing
technologies, innovations and industrial competitiveness.
We also hope that the industrialized countries, or those
that have achieved a high technological level, will show the
necessary will to promote the presence of their companies in
our countries, so that their capital and new technology can
accelerate progress in our developing countries.
Forty-eighth session - 29 September l993 5
We shall always stress the need for a more balanced
treatment of the social and economic issues on the
international agenda. Attention must not be given to socalled new global issues at the expense of the problems of
development, the struggle against poverty, the defeat of
ignorance, and the promotion of international cooperation.
After 48 years, men and institutions are able to concede
their mistakes and can strengthen their convictions in order
better to achieve their purposes. The United Nations has
demonstrated such abilities by renewing and adapting itself
to the demands of our changing world. Paraguay is in
favour of this and supports the necessary reforms to adapt
the Charter to the challenges of a new age. In this way will
the United Nations be able to live up to the high ideals and
hopes with which it was created.
To that purpose, it is vital that it redistribute functions
and responsibilities among its bodies, increase coordination
and streamline its processes. The United Nations should be
the forum for the genuine expression of the aspirations of all
Member States and the primary instrument for genuine and
peaceful understanding among all peoples of the world.
We must confront and settle the financial crisis which
weighs so heavily on our Organization. It is not logical to
assign it tasks without providing adequate means to carry
them out. Let us avoid being moved by political motives to
transform that inadequacy into administrative negligence and
financial paralysis. Let us do the opposite - let our
Organization be the great forum of the international scene.
Let it be renewed, better, more effective and more equitable.
With timely intervention, the United Nations has
brought lengthy conflicts to an end and achieved their
settlement. This praiseworthy work must be recognized and
if, in some cases, the success has not been great, that has
been due to struggles between different power centres. But
today we are all equally ready to work to achieve more
effective disarmament and to establish new international
standards for the use of nuclear energy to benefit mankind
and not to destroy it. We have made considerable progress
but there remains a long way to go before we have full and
complete security in this area. Paraguay will support a
disarmament policy as a commitment to the international
community.
We continue to believe and have always maintained that
the United Nations should assume leadership, with the
support of all Member States, in carrying out the necessary
changes to establish the rule of peace and the human
development to which we all aspire.
My country wishes to underscore the outstanding work
of the Secretary-General, Mr. Boutros Boutros-Ghali, and to
express its appreciation for his activities aimed at making the
United Nations and its entire system more efficient.
Paraguay has faith in these positive solutions. We
pledge to uphold the legal principles of international
coexistence and appeal to the loftiest sentiments and the
highest sense of responsibility of all leaders of the world.
My country believes that this can be achieved and urges that
it be made a reality.
No more fratricidal wars. Let us all unite in the war
against underdevelopment, against unemployment, and
against ignorance, which is the worst of all slaveries.
Reiterating our commitment to full support for the
United Nations, we also reaffirm our resolute cooperation
with the international community and express our deepest
desire for peace, prosperity and development for all the
peoples of the world.
I should like to conclude with a message in my native
language, Guaraní:
"Ja johayjhú, ñaño pytyvó, icatú haguaicha ñasé
ténondé oñondivepá. Aguiyéveté."
This means: "Let us love one another, brothers. Let us help
each other to move forward together".
